JUSTICE NELSON
concurs.
¶21 I joined Chief Justice Grays concurring Opinion in In re G.M., 2008 MT 200, 344 Mont. 87, 186 P.3d 229, and I join her concurring Opinion in the instant case. I have grave concerns about any statutory scheme that allows the State to deprive a person of his or her liberty and dignity on the basis of oral and written hearsay; on documents not in evidence; on the testimony of persons who have no direct knowledge of matters and incidents about which they are testifying; on reports which contain undefined, confusing, inconsistently used, and purely subjective terminology; and where the person who is the subject of the proceeding may not even be present. That the persons who are subjected to this statutory scheme are among the least able to defend themselves-not to mention, for far too long, the least defended-exacerbates my anxiety.
¶22 I urge the Legislature to revisit the entirety of Title 53, chapter 20, and to enact appropriate amendments and revisions to this statutory scheme so as to insure procedural and substantive due process to developmentally disabled persons who are involuntarily committed and recommitted. Indeed, it is fair to point out that we would not permit persons accused of crimes to be charged, tried and *158imprisoned on the sorts of procedures and evidence which the State routinely uses to commit and recommit persons whose only “offense” is their neurologically disabling condition. Developmentally disabled persons are entitled to no less protection of their fundamental constitutional rights to due process of law, to individual dignity, and to seek safety, health and happiness1 than are persons who violate society’s criminal laws. Our paternalistic attitude toward and manner of dealing with developmentally disabled persons simply must change. ¶23 That said, unless and until such a legislative reexamination of Title 53, chapter 20, occurs, it will be up to defense counsel to aggressively challenge these statutes and the processes and procedures by which developmentally disabled persons are involuntarily institutionalized.
¶24 With these observations, I concur in Chief Justice Gray’s Concurrence.
CHIEF JUSTICE GRAY joins in the Concurrence of JUSTICE NELSON.

 These rights are protected under Article II, Sections 17, 4 and 3, respectively, of the Montana Constitution.